                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.      CV 17-7145 SVW (SS)                            Date: January 4, 2018
                                                             Page 1 of 1

Title:        Bryan Harvey Holloway v. Warren L. Montgomery


DOCKET ENTRY:             ORDER TO SHOW CAUSE WHY THE COURT SHOULD
                          NOT ENTER DEFAULT AGAINST RESPONDENT FOR
                          FAILURE TO FILE RESPONSE TO PETITION


PRESENT:

HONORABLE SUZANNE H. SEGAL, UNITED STATES MAGISTRATE JUDGE

     _Marlene Ramirez_            _______None_______                 __None__
          Deputy Clerk          Court Reporter/Recorder              Tape No.

   ATTORNEYS PRESENT FOR PLAINTIFF:           ATTORNEYS PRESENT FOR DEFENDANTS:


                None Present                                None Present

PROCEEDINGS: (IN CHAMBERS)

       On October 31, 2018, the Court issued an Order requiring an Answer within thirty
days or a Motion to Dismiss within thirty days. As of today, January 4, 2019, Respondent
has failed to file any response to the Petition.

        Accordingly, the Court orders Respondent to show cause within 14 days of the date
of this Order why a default should not be entered against Respondent. In the alternative,
Respondent may discharge this Order by filing an Answer or other response to the Petition
within 14 days.

         IT IS SO ORDERED.
MINUTES FORM
CIVIL-GEN                                                          Initials of Deputy Clerk mr
